112 F.3d 517
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edward G. SPRANGER, Plaintiff-Appellant,v.Marvin T. RUNYON, Postmaster General, Defendant-Appellee.
No. 96-16934.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 28, 1997.

Before:  BROWNING, THOMPSON and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Edward G. Spranger appeals pro se the district court's dismissal for lack of jurisdiction over his action under the Federal Employees Compensation Act, 5 U.S.C. § 8101 et seq., seeking sick leave, back pay, expungement of his personnel records and reinstatement to his former employment with the United States Postal Service.  We affirm for the reasons stated by the district court in its Order filed on September 6, 1996.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3